Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants' election, with traverse of Group I (Claims 1-17) and Species A7, in the reply, filed on 04/12/2021 is acknowledged. Applicants designate claims 1-18 as reading into the elected Species 7. Applicant timely traversed the restriction requirement in the reply filed on 04/12/2021.
The traversal is on the ground(s) that:  
First, the claims in Group II depend from, and therefore incorporate all the features of, claim 1. Accordingly, they are dependent claims and should remain with claim 1. Regardless, as dependent claims, it is respectfully submitted that on allowance of claim 1, the Group-II claims should be rejoined and examined for patentability pursuant to the Office's rejoinder procedure. MPEP § 821.04. 
This argument is found not persuasive.
-a. As discussed in the restriction requirement, the some or corresponding special technical feature between the group I and group II is an apparatus of Claim 1. However, because the apparatus of Claim 1 is differently constructed depending on the elected species by the applicants in the response, for instance, see the combinations of A, B, C, D, E in the claim interpretation below, the special technical feature between the group I and group II is differently determined after the applicants’ election. As will be discussed in the claim 1 rejection below, the feature of claim 1 is taught by cited 

-b. However, as the applicants acknowledged, once the claim 1 is on an allowable condition, the Group-II claims would have rejoined and examined for patentability pursuant to the Office's rejoinder procedure. Until that, the group II should have withdrawn.

Second, the Office asserts that Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because they lack the same or corresponding special technical features. The present application is the US national stage under 35 USC § 371 from PCT/FR2017/053482. Accordingly, restriction is improper because the Office action has not followed the rules regarding a restriction requirement for a US national-phase application. The Office action is required to apply the PCT rules of unity-of-invention and identify prior art demonstrating that the features shared among the alleged groups of claims are not special technical features. If the groups share a special technical feature, there is unity. In this case the Office action has not cited any prior-art reference to show that the shared features are not special. Accordingly, the restriction is improper and the requirement should be withdrawn.
This argument is found not persuasive.
The examiner maintains the Office action has clearly followed the rules regarding a restriction requirement for a US national-phase application.


Third, the species election requirement is traversed because the alleged species are not mutually exclusive. The Office action contends that the species within each of the ten identified groups lack unity of invention because they are not linked to form a single general inventive concept. This is improper because the species are not mutually exclusive of each other. Indeed, all of the groups include a microwave generator, a resonant cavity formed by cylindrical inner walls of a reactor enclosure, a gas inlet system, a gas output module, a wave coupling module, and a growth support in the resonant cavity. Moreover, none of the features in one of the identified 'species' would be incompatible with -- i.e. excluded from combination with -- the features in another 'species.' Accordingly, the requirement should be withdrawn. There is nothing preventing all of the identified species from co-existing in the same claim. To require restriction of species, the "claims must not overlap in scope." MPEP § 806.04(f). 
This argument is found not persuasive.
The species requirement among the species groups under PCT rule is the same as the restriction requirement between the groups I and II, in other words, a common shared feature for the species group is existed or not, not by “mutually exclusive”, which is applied to a US application filed under 35USC111(a). As discussed in the office action, the Species A1-A10 did not have a shared common feature (i.e. no same component existed in all of the species group set forth in the office action).

Fourth, the Office action incorrectly states that the claims must be amended to restrict them to one of the foregoing species. Applicant respectfully disagrees. The import of a species-election requirement is that no features unique to any non-elected species may be relied upon to argue patentability. However, if the examiner is unable to sustain a rejection for the elected species, then the examiner is required to expand examination to encompass all species, which may be allowed together in the same application. As such, the requirement is improper and should be withdrawn.
This argument is found not persuasive.
The assertion that “if the examiner is unable to sustain a rejection for the elected species, then the examiner is required to expand examination to encompass all species, which may be allowed together in the same application” is only applied to a case that the claims for the elected species are generic and allowable. If the claims for the elected 

Lastly, regardless of the applicants’ arguments and the examiner’s response above, after careful review of the claim and the specification, the examiner missed more species groups including four or more elements in the previous restriction requirement. For the purpose of compact prosecution of the instant application without issuing 2nd restriction requirement, the examiner will withdraw the election of species requirement and will examine all the claims. However, the claim would have interpreted based on the species groups, see the claim interpretation below.
Summarizing again, the restriction requirement between the groups I and II would have maintained and the election of species requirement between the species groups A1-A10 would have been withdrawn.

The requirement is still deemed proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, following features below must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
The features include:
st rejection below.
-b. Claim 2: the claimed reactor having both “at least three modulation elements” and “at least four modulation elements”, together, in the same reactor, see the details in the 112 1st rejection below.
-c. Claims 3-4: the claimed reactor having two crowns and one of the three modulation elements. Fig. 7 only shows two crowns (the element 10 and the element 51 are not parts of the three elements selected from the element list), thus it does not meet the claimed at least three modulation elements selected from the element list recited in the claim 1.
-d. Claim 7: the claimed reactor having both “the substrate holder module” as one of the at least three elements and further additional new “a substrate holder module”, together, in the same reactor, see the details in the 112 1st rejection below.
-e. Claim 9: the claimed reactor having both “trays” as one of the at least three elements and further additional new “a tray”, together, in the same reactor, see the details in the 112 1st rejection below.
-f. Claim 11: the claimed reactor having both “gas distribution module” as one of the at least three elements and further additional new “a gas distribution module”, together, in the same reactor, see the details in the 112 1st rejection below.
-g. Claim 14: the claimed reactor having both “the substrate cooling control module” as one of the at least three elements and further additional new “a substrate st rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Across the claim list, both “said” and “the” are used to recite the limitations, “reactor”, “gases”, “crown” . It is respectfully requested to use a consistent language for the same limitation.



(3) The “said modulation elements” of Claim 1 should be “said at least three modulation elements” or “the at least three modulation elements”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “deposition reactor for manufacturing synthetic diamond” of Claim 1,
The “for manufacturing synthetic diamond” is a use of the deposition reactor, thus the limitation is an intended use of an apparatus and does not add a patentable weight to the claimed apparatus, in other words, use of the reactor either for manufacturing synthetic diamond or for manufacturing oxide film, nitride film or any other film layer on the substrate, does not make claimed apparatus distinguished from a deposition reactor of a prior art, see the MPEP citations below.
Consequently, when a prior art teaches a deposition reactor by microwave plasma, it is sufficient meets the claimed limitations.

(2) In regards to the “at least three modulation elements, said modulation elements each being selected from: a crown…” of Claim 1,
The “at least three” intrinsically includes three or more.

reactor having A, B, C, reactor having A, B, D, reactor having A, B, E, 
reactor having A, C, D, reactor having A, C, E, 
reactor having A, D, E,
reactor having B, C, D, reactor having B, C, E, 
reactor having B, D, E,
reactor having C, D, E,
reactor having A, B, C, D, reactor having A, B, C, E, reactor having A, B, D, E,
reactor having A, C, D, E,
reactor having B, C, D, E,
reactor having A, B, C, D, E.
Consequently, when an apparatus of a prior art teaches one of the reactors above, it will be considered meeting the limitations.

(3) In regards to the “quarter-wave” of Claim 1, it will be examined inclusive of any metallic structure, as disclosed in the applicants’ specification, see the paragraph [0197] of the published instant application.

(4) MPEP citations:


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) Claim 1 recites “gas injection system” as a required element and further “gas distribution module” as one of the at least three elements that can be elected from the claimed five elements. As discussed in the claim interpretation above, when the gas distribution module is elected as one of the at least three elements, the claim 1 is constructed that the reactor recited in the claim 1 must have both gas injection system and gas distribution module, together.
However, the applicants’ disclosure do not support such configuration of the reactor, rather the recited “gas distribution module”, see the element 100 of Fig. 8 is an 
For the purpose of examination, when at least one gas supply is provided, it will be considered meeting the limitation.

(2) Claim 2 recites “comprising at least four modulation elements, said modulation elements being selected from: a crown adapted to be positioned between a first enclosure part and a second enclosure part in order to change the shape and/or volume of the resonant cavity, and a seal system, allowing for the vacuum tightness and electrical continuity of the walls of the enclosure, being arranged between the crown and the first enclosure part and the second part of the enclosure, respectively; a substrate holder module, mobile in vertical translation and in rotation, in contact with a quarter- wave and including at least one fluid cooling system; a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass; a gas distribution module, including a removable gas distribution plate comprising an inner surface, an outer surface, and a plurality of gas distribution nozzles forming channels between Page 3 of 9said surfaces capable of conducting a gas flow, and a support device connected to a cooling system and adapted to accommodate a removable gas distribution plate; and a substrate cooling control module, including a removable thermal resistance gas injection device, said removable thermal resistance gas injection device comprising one or more thermal resistance gas inputs and one or more thermal resistance gas outputs”.

 However, the applicants’ disclosure do not support such configuration of the reactor, thus the claim 2 has a new matter issue.

(3) Claim 7 recites the “comprising a substrate holder module, mobile in vertical translation and in rotation, in contact with a quarter-wave and including at least one fluid cooling system”.
Claim 7 is dependent from Claim 1.
When the reactor recited in the claim 1 elects the substrate holder module, as one of the at least three elements, see the claim interpretation above;
Because of Claim 7, the reactor recited in the claim 1 must have both “the substrate holder module” as one of the at least three elements and further additional new “a substrate holder module”, together, in the same reactor. In other words, the claimed reactor constructed by the claims 1 and 7 should have two substrate holder modules as recited in the claim.
 However, the applicants’ disclosure do not support such configuration of the reactor, thus the claim 7 has a new matter issue.

(4) Claim 9 recites the “comprising a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass”.
Claim 9 is dependent from Claim 1.
When the reactor recited in the claim 1 elects the tray, as one of the at least three elements, see the claim interpretation above;
Because of Claim 9, the reactor recited in the claim 1 must have both “the tray” as one of the at least three elements and further additional new “a tray”, together, in the same reactor. In other words, the claimed reactor constructed by the claims 1 and 9 should have two trays as recited in the claim.
 However, the applicants’ disclosure do not support such configuration of the reactor, thus the claim 9 has a new matter issue.

(5) Claim 11 recites the “comprising a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface, and a plurality of gas distribution nozzles forming channels between said surfaces capable of conducting a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate”.
Claim 11 is dependent from Claim 1.
When the reactor recited in the claim 1 elects the gas distribution module, as one of the at least three elements, see the claim interpretation above;

 However, the applicants’ disclosure do not support such configuration of the reactor, thus the claim 11 has a new matter issue.

(6) Claim 14 recites “comprising a substrate cooling control module, including a removable thermal resistance gas injection device, said removable thermal resistance gas injection device comprising one or more thermal resistance gas inputs and one or more thermal resistance gas outputs”.
Claim 14 is dependent from Claim 1.
When the reactor recited in the claim 1 elects the substrate cooling control module, as one of the at least three elements, see the claim interpretation above;
Because of Claim 14, the reactor recited in the claim 1 must have both “the substrate cooling control module” as one of the at least three elements and further additional new “a substrate cooling control module”, together, in the same reactor. In other words, the claimed reactor constructed by the claims 1 and 14 should have two substrate cooling control modules as recited in the claim.
 However, the applicants’ disclosure do not support such configuration of the reactor, thus the claim 14 has a new matter issue.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, 9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a first enclosure part” and “a second enclosure part” of Claim 2 is not clear.
As discussed in the 112 1st rejection above, according to the claim 2, the claimed elements of Claim 2 is considered a new set of five elements for another at least four elements, in other words, this new set of five elements is completely different from the first set of five elements recited in the claim 1, thus use of “a” for each elements is proper. 
However, the “a first enclosure part” and “a second enclosure part” is considered as the same part of the reactor enclosure recited in Claim 1, therefore, the “a first enclosure part” and “a second enclosure part” of Claim 2 raises insufficient antecedent basis issue, thus it will be examined inclusive of “the first enclosure part” and “the second enclosure part”.
Further, if the applicants argue that the elements of claim 2 is the same set of the elements of claim 1, it is respectfully requested to appropriately amend the claim.

(2) The “said modulation elements” of Claim 2 is also not clear. Does it mean the “said modulation elements” of Claim 1 or not? it is respectfully requested to clarify the claimed limitation.

 (3) The “a first enclosure part” and “a second enclosure part” of Claim 3 is not clear, because of the similar reason discussed in the item (1) above.

(4) The “a gas injection system” of Claim 6 is not clear. Does it mean the “a gas injection system” of Claim 1 or not? it is respectfully requested to clarify the claimed limitation.

(5) The “wave coupling means” of Claim 17 is not clear. Does it mean the “wave coupling module” of Claim 1 or not? it is respectfully requested to clarify the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20100012275, hereafter ‘275) in view of Fink (US 20040149389, hereafter ‘389) and Inglis et al. (US 20140349068, hereafter ‘068).
Regarding to Claim 1, ‘275 teaches:
Plasma processing apparatus (title), and microwaves are supplied ([0002], note the processing apparatus of ‘275 is formed by assembling plural structural components, thus the apparatus is a modular reactor, and further the plasma processing apparatus of ‘275 can be used for manufacturing synthetic diamond, see the claim interpretation 
The microwave generation unit 39 generates microwaves with a frequency of, e.g., 2.45 GHz (Fig. 2, [0071], the claimed “said reactor comprising: a microwave generator configured to generate microwaves, the frequency of which is between 300 MHz and 3000 MHz”);
Process space ([0051], the claimed “a resonant cavity formed, at least in part, by cylindrical inner walls of a reactor enclosure”);
Gas feed system 15 ([0073], the claimed “a gas inlet system adapted to supply gases within the resonant cavity”);
Exhaust unit 24 and the exhaust line 23 ([0055], the claimed “a gas output module adapted to remove said gases from the resonant cavity”);
The microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “a wave coupling module adapted to transfer the microwaves from the microwave generator to the resonant cavity in order to allow the formation of a plasma”);
A worktable (susceptor) 5 is disposed inside the housing 2 to support a target substrate, such as a wafer W ([0053], note the upper surface of the susceptor is a growth support on the substrate holder module, the claimed “a growth support present in the resonant cavity” and/or “a substrate holder module”);

The baffle plate 7 has a number of through holes (not shown) ([0054], the claimed “a tray, and including through openings allowing the gases to pass”).

The examiner elects the “crown”, “tray”, and “substrate cooling module”, as the claimed “at least three modulation elements, said modulation elements each being selected from” the components in the claim 1.

‘275 does not explicitly teach the other limitations (BOLD and ITALIC letter) of the elected “at least three modulation elements” of:
Claim 1: (1A) a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass,
(1B) and a substrate cooling control module, including a removable thermal resistance gas injection device, said removable thermal resistance gas injection device comprising one or more thermal resistance gas inputs and one or more thermal resistance gas outputs.

‘389 is analogous art in the field of processing apparatus (title). ‘389 teaches The pumping baffle 40 slides along the center line of the wafer chuck assembly/lower electrode 41 in the axial direction, and the adjusting of the pumping baffle 40 (i.e., changes in the tilt or elevation) causes changes in the fluid flow and pressure within the process chamber and changes the flow of plasma within the chamber ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to be movable in a vertical direction (thus the combination reads into the limitation of 1A), for the purpose of changing in the fluid flow and pressure within the process chamber and changing the flow of plasma within the chamber.

‘068 is analogous art in the field of processing apparatus ([0007]). ‘068 teaches a substrate temperature control arrangement comprising a gas supply system 24 coupled to the gas gap 22 via a supply pipe 26 ([0051], note even if ‘068 is silent about the “removable”, it is obvious the gas supply system and supply pipe each is removable from the reactor, for the purpose of maintenance), and the gas supply system 24, 26 is provided in order to allow more precise control of the substrate temperature ([0101]).



Regarding to Claims 3-4,
‘275 clearly teaches this structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]), and At the upper and lower interfaces of the chamber wall 3, seal members 9a, 9b, and 9c, such as O-rings are disposed to ensure that these interfaces are airtight ([0060]).

Consequently, even if ‘275 is silent about multiple wall portion having different height, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted additional wall portion having a different height and/or diameter, into the apparatus of ‘275, for the purpose of easily adjusting the type and/or size of the gap and/or the lid (or the electromagnetic wave supply device) in accordance with the size of the target object or semiconductor wafer and/or the process object, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04 (This reads into the claimed “comprising at least one crown adapted to be positioned between a first enclosure part and a second enclosure part in order to change the shape and/or volume of the resonant cavity, and a seal system, allowing for the vacuum tightness and electrical continuity of the walls of the enclosure, being 

Regarding to Claim 5,
‘275 clearly teaches a different height and/or diameter ([0061]), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (the claimed “said crown having a height between 1 cm and 20 cm”).

Regarding to Claim 6,
‘275 teaches the chamber wall 3 includes a gas feed system 15 for supplying a gas into the chamber 1 ([0073], the claimed “said crown either: including a dielectric material, including a gas injection system, or consisting of metal with an inner diameter smaller than an inner diameter of the resonant cavity”).

Regarding to Claims 15-16,


Regarding to Claim 17,
‘275 teaches the microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “wherein the wave coupling means is located in an upper part of the first enclosure part and from a bottom of the second enclosure part”).

‘275 is silent about the “at least 25 cm”. however, ‘275 clearly teaches a different height and/or diameter ([0061]), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height, before the effective filling date of the claimed invention, it would have been obvious to a person .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘389 and ‘068, as being applied to Claim 1 rejection above, further in view of Grill et al. (US 20150191824, hereafter ‘824).
Regarding to Claim 8,
The examiner elects the “crown”, “tray”, and “substrate cooling module”, as the claimed “at least three modulation elements, said modulation elements each being selected from” the components in the claim 1.

‘275 teaches the chamber wall 3 is a detachable member, which has an annular shape (or a rectangular column shape) as a whole, and is made of a metal material, such as aluminum or stainless steel ([0058], note a portion of the bottom chamber surround the susceptor support member is a metal part, thus it is a quarter-wave, see the claim interpretation above); and the susceptor 5 of ‘275 is silent about a fluid cooling system, however, ‘068 teaches a coolant liquid supply system 28 for cooling the substrate holder ([0051]), thus, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a coolant liquid supply system, into the susceptor of ‘275, for the purpose of cooling the substrate holder (thus, this reads into the claimed “a substrate holder module, in contact 

‘275, ‘389 and ‘068 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a substrate holder module, mobile in vertical translation and in rotation, in contact with a quarter-wave and including at least one fluid cooling system.

‘824 is analogous art in the field of processing apparatus (title). ‘824 teaches The substrate stage driver 224 can include a motor mechanism for rotating the substrate stage support 222 to rotate the substrate stage 210 about the central Z-axis and to move substrate stage support 222 along the central Z-axis to change the position of the substrate stage surface on the central Z-axis ([0027]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the support member of ‘275, so to be rotated and also vertical moved, for the purpose of controlling uniformity of the deposited film on the susceptor.

‘275 further teaches and the susceptor 5 is made of a material, such as quartz or ceramic ([0053], note the material is an electrically insulating material, the claimed “wherein the substrate holder module is electrically insulated from the enclosure and/or the tray” of Claim 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘389 and ‘068, as being applied to Claim 1 rejection above, further in view of Guha (US 20140051253, hereafter ‘253).
Regarding to Claim 10,
‘275, ‘389 and ‘068 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein the tray includes at least one cooling channel connected to a cooling system and adapted to cool said tray.

‘253 is analogous art in the field of processing apparatus (title). ‘253 teaches the plasma baffle ring 300 is optionally temperature controlled by a thermal control mechanism 331, and the plasma baffle ring 300 may include internal flow passages 350 (See FIG. 2A) disposed in the inner support ring 301 or in an alternate embodiment the internal flow passages 350 may be disposed in inner and outer support rings 301, 302 of the plasma baffle ring, wherein a chiller pumps a coolant therethrough in order to cool the plasma baffle ring 300 ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to have thermal control mechanism having flow passage, for the purpose of controlling the temperature which can control the adhesion of nonvolatile by-products.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘389 and ‘068, as being applied to Claim 1 rejection above, further in view of Coe et al. (US 20140150713, hereafter ‘713) and Sasaki et al. (US 20050205015, hereafter ‘015).
Regarding to Claim 12,
The examiner elects the “crown”, “tray”, and “substrate cooling module”, as the claimed “at least three modulation elements, said modulation elements each being selected from” the components in the claim 1.

Thus, ‘275, ‘389 and ‘068 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface and a plurality of gas distribution nozzles forming channels between said surfaces adapted to conduct a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate,
Claim 12: wherein the support device comprises channels adapted to circulate a gas or liquid in said support device.

‘713 is analogous art in the field of processing apparatus (abstract). ‘713 teaches the gas inlet array 124 also comprises a housing 128 defining a cavity 130 for receiving process gases from one or more gas inlet pipes. The housing 128 also defines the plurality of inlet nozzles for injecting process gases from the cavity 130 into the plasma 

‘015 is analogous art in the field of processing apparatus (title). ‘015 teaches the shower plate 130 is provided with heating means 111. The heating means 111 has a high-temperature medium circulator 134. The high-temperature medium circulator 134 includes a pump 134a, a circulation path 134b, a heater (not shown), and high-temperature fluid. The high-temperature fluid may be, for example, air, gas, or liquid ([0262]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shower head assembly, into the apparatus of ‘275, for the purpose of ensuring uniform gas flow, and further to have added a temperature control means, in the housing of the shower head assembly, for the purpose of maintaining temperature of the supplied gas.

Regarding to Claim 13,
Fig. 2 of ‘713 shows the lower plate portion having plural through holes are connected to the housing 128 through an end portions of the plate portion, and the 
The combined apparatus is silent about the “greater than or equal to 10%”, however, the area of the connection controls the firmness of the connection and also heat transfer amount, thus the connection area is controllable parameter, in other words, is a result effective parameter.
Consequently, even if the combined apparatus is silent about a specific number range, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718